In a proceeding to procure from the zoning board of appeals of the town of Islip a permit to maintain a dog kennel, order denying appellant’s motion to compel issuance of such permit unanimously affirmed, with $10 costs and disbursements. Appellant did not establish the existence of a nonconforming use of the property at the time of the application for a permit. (Curtiss-Wright Gorp. v. Village of Garden City, 270 App. Div. 936, affd. 296 N. Y. 839.) Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ. ISee post, p. 910.]